                              UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF MICHIGAN
                                   NORTHERN DIVISION



GERALD DUANE MCDONALD,

               Petitioner,
                                                            CASE NO. 2:15-CV-146
v.
                                                            HON. ROBERT J. JONKER
JEFFREY WOODS,

            Respondent.
__________________________________/

                             ORDER APPROVING AND ADOPTING
                              REPORT AND RECOMMENDATION

       The Court has reviewed Magistrate Judge Greeley’s Report and Recommendation in this

matter (ECF No. 12) and Petitioner’s Objections to the Magistrate Judge’s Report and

Recommendation (ECF No. 16). Under the Federal Rules of Civil Procedure, where, as here, a

party has objected to portions of a Report and Recommendation, “[t]he district judge . . . has a

duty to reject the magistrate judge’s recommendation unless, on de novo reconsideration, he or she

finds it justified.” 12 Wright, Miller, & Marcus, Federal Practice and Procedure § 3070.2, at 381

(2 ed. 1997). Specifically, the Rules provide that:

            The district judge must determine de novo any part of the magistrate
            judge’s disposition that has been properly objected to. The district judge
            may accept, reject, or modify the recommended disposition; receive
            further evidence; or return the matter to the magistrate judge with
            instructions.

FED. R. CIV. P. 72(b)(3). De novo review in these circumstances requires at least a review of the

evidence before the Magistrate Judge. Hill v. Duriron Co., 656 F.2d 1208, 1215 (6th Cir. 1981).

The Court has reviewed de novo the claims and evidence presented to the Magistrate Judge; the
Report and Recommendation itself; and Petitioner’s objections. The Court finds the Magistrate

Judge’s Report and Recommendation (ECF No. 12) factually sound and legally correct.

       The Magistrate Judge recommends denying Petitioner’s habeas petition on its merits. In

his Objections, Petitioner primarily reiterates and expands arguments he presented in his motion

papers. The Report and Recommendation already carefully, thoroughly, and accurately addresses

these arguments. Nothing in Petitioner’s Objections changes the fundamental analysis. The Court

agrees with the Magistrate Judge’s conclusion that the habeas petition must be denied, for the very

reasons the Report and Recommendation delineates.

       Before Petitioner may appeal the Courts’ dismissal of his petition, a certificate of

appealability must issue. 28 U.S.C. § 2253(c)(1)(B); FED. R. APP. P. 22(b)(1). The Federal Rules

of Appellate Procedure extend to district judges the authority to issue certificates of appealability.

FED. R. APP. P. 22(b); see also Castro v. United States, 310 F.3d 900, 901-02 (6th Cir. 2002). Thus

the Court must either issue a certificate of appealability indicating which issues satisfy the required

showing or provide reasons why such a certificate should not issue. 28 U.S.C. § 2253(c); FED. R.

APP. P. 22(b)(1); In re Certificates of Appealability, 106 F.3d 1306, 1307 (6th Cir. 1997).

       A certificate of appealability may issue “only if the applicant has made a substantial

showing of the denial of a constitutional right.” 28 U.S.C. § 2253(c). To make the required

“substantial showing,” the petitioner must demonstrate that “reasonable jurists would find the

district court’s assessment of the constitutional claims debatable or wrong.” Miller-El v. Cockrell,

537 U.S. 322, 338 (quoting Slack v. McDaniel, 529 U.S. 473, 484 (2000)). The Court does not

believe that reasonable jurists would find the Court’s assessment of the claims Petitioner raised

debatable or wrong.




                                                  2
         ACCORDINGLY, IT IS ORDERED that the Report and Recommendation of the

Magistrate Judge (ECF No. 12) is approved and adopted as the opinion of the Court.

         IT IS FURTHER ORDERED that Petitioner’s Petition for Writ of Habeas Corpus (ECF

No. 1) is DENIED.

         IT IS FURTHER ORDERED that Petitioner’s request for a certificate of appealability is

DENIED.



Dated:      January 7, 2019                 /s/ Robert J. Jonker
                                            ROBERT J. JONKER
                                            CHIEF UNITED STATES DISTRICT JUDGE




                                               3
